DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 12/1/2020 have been received. 
Claims 1-15 are pending. Claims 9-15 are withdrawn from consideration. Claims 1-8 are rejected. 

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on 12/1/2020 is acknowledged. In the reply filed on 12/1/2020, applicant also elected the species of treating inflammatory conditions as the health benefit. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1.
Regarding claim 1: Longo discloses a method for feeding an animal (para 0021) to impart a health benefit to the animal (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) via intermittent caloric restriction dieting (fasting mimicking diet, para 0008).
feeding the animal a caloric maintenance diet containing calories that meet the animal's maintenance energy requirements for a caloric maintenance period
Longo discloses feeding the animal (administered to the subject, para 0033) a caloric maintenance diet (non-fasting diet, para 0033). Longo discloses the caloric maintenance diet (non-fasting diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (provides the subject with normal or even elevated caloric intake necessary to return to the normal and healthy weight, para 0033). Longo discloses the caloric maintenance diet (non-fasting diet) is administered for a caloric maintenance period (second time period, para 0033). 
feeding the animal a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period
Longo discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo discloses the caloric reduction diet (fasting mimicking diet) provides less than 60% of the subject's normal caloric intake (para 0032); less than 80%, less than 70%, less than 60%, less than 50%, less than 45%, less than 40%, or less than 35% of the subject's normal caloric intake (para 0037). Longo discloses the caloric reduction diet (fasting mimicking diet) provides the subject with greater than 10%, greater than 20%, greater than 25% or greater than 30% of the subject's normal caloric intake (para 0037). Longo discloses the caloric reduction diet 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein the caloric maintenance period and the caloric reduction period is in a ratio of about 4:3 or about 5:2.
Longo discloses the caloric maintenance period (second time period, para 0033) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). 
Longo discloses the caloric reduction period (first predetermined time period, para 0034) ranges from 3 to 30 days; from 3 to 7 days; about 1, 2, 3, 4, 5, 6 or 7 days; and from 3 to 7 days (para 0038). 
As such, Longo suggests ratios of caloric maintenance period (second time period) and the caloric reduction period (first time period) including 1:7 to 7:1 (Sample calculations: 1 day second time period : 7 first time period; 7 day second time period : 1 first time period). 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Longo discloses the claimed time periods (i.e., 3 days and 4 days; 5 days and 2 days). As such, the particular number of days (i.e., 3 days and 4 days; 5 days and 2 days) represent species within the genus of time periods. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.
It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Longo discloses the claimed time periods (i.e., 3 days and 4 days; 5 days and 2 days). As such, the selection of the particular number of days (i.e., 3 days and 4 days; 5 days and 2 days) amongst the disclosed periods represents the selection of days based upon their known suitability for the intended purpose. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.

Regarding claim 2: Longo discloses the caloric maintenance period (second time period, para 0033) can be 4 days (para 0039). Longo discloses the caloric reduction period (first predetermined time period, para 0034) can be 3 days (para 0038). 
Regarding claim 3: Longo discloses the periods of administering the caloric maintenance diet (non-FMD) and the caloric reduction diet (FMD) are alternated (para 0039). As such, Longo suggests the periods (days) are consecutive. 
Regarding claim 4: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. 
Longo discloses “Typically, the non-FD is administered on the day after completion of a cycle of the FMD” (emphasis added, para 0039). The term “typically” means “in most cases; usually”. Therefore, Longo suggests in some cases the periods are not one after the other. Since the periods are not one after the other, the periods may be non-consecutive.   
Regarding claims 5 and 6: Longo discloses the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month and over a period of at least 6 months (a month to several years or for the lifetime of the subject, para 0039). 
Regarding claim 7: Longo discloses the caloric reduction diet (fasting mimicking diet) contains about 50% of the calories (less than 60% of the subject's normal caloric intake, para 0032; less than 80%, 70%, 60%, 50%, 45%, 40%, or 35% of the subject's normal caloric intake, para 0037) needed to meet the animal's daily maintenance requirement for energy (normal caloric intake). Longo discloses normal caloric intake is the number of calories a subject consumes to maintain the subject's weight (para 0033).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/120620
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/120620 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claims 2-7: ‘620 claims the same periods and caloric content (claims 2-7).
Regarding claim 8: ‘620 claims the health benefits including treatment of cardiovascular disease (claim 8) and prevention of cardiovascular disease (claim 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WALTER A MOORE/Primary Examiner, Art Unit 3619